DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 16 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments pages 8-11 submitted 22 November 2022 with respect to Claims 1, 9, and 18 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US 5,111,112, in view of Sadwick et al. US 2009/0109716, in view of Tu et al. US 2016/0006274.
Regarding Claim 1, Hsu teaches a system comprising a power stealing circuit (2, fig. 3) comprising: 
a diode bridge rectifier comprising four diodes (25, fig. 3) and 
an input terminal connected to an alternating current (AC) power source (3 via 1, fig/ 3 and refer to col. 3, lines 1-4); 
a current limiting element (23, fig. 3) connected to a first output terminal of the diode bridge rectifier; and 
an electrical energy storage element (24, fig. 3) connected between the current limiting element of the power stealing circuit and a circuit ground (bottom node of 24, fig. 3), the electrical energy storage element configured to receive electrical energy from the power stealing circuit through the current limiting element.  
Hsu is silent regarding a rectifier isolation circuit connected to a second output terminal of the diode bridge rectifier and configured to connect or disconnect the second output terminal of the diode bridge rectifier from the circuit ground.
Sadwick teaches a rectifier isolation circuit (20, fig. 2) connected to a second output terminal of the diode bridge rectifier and configured to connect or disconnect the second output terminal of the diode bridge rectifier from the circuit ground.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rectifier isolation circuit as taught by Sadwick with the power stealing circuit of Hsu in order to provide a simple and effective low voltage control over the current.
The combination of Hsu and Sadwick is silent wherein the power stealing circuit is configured to draw power from the AC power source while a load is de-energized; and wherein the power stealing circuit is configured to not draw power from the AC power source while the load is energized.
Tu teaches wherein the power stealing circuit is configured to draw power from the AC power source while a load is de-energized; and wherein the power stealing circuit is configured to not draw power from the AC power source while the load is energized (The example power stealing circuit 100 includes an “on-mode” stealing circuit 112 and an “off-mode” stealing circuit 114. The circuits 112 and 114 are each connected across a capacitor 120 and with a regulator circuit 124, e.g., a buck circuit., refer to [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power stealing circuits as taught by Tu with the power stealing circuit of the combination of Hsu and Sadwick in order to provide improved power efficiency.
Regarding Claim 3, the combination of Hsu, Sadwick, and Tu teaches all of the limitations of Claim 1 above and further teaches wherein the rectification circuitry is implemented as a diode bridge rectifier comprising four diodes (25, fig. 3 of Hsu).
Regarding Claims 4 and 16, the combination of Hsu, Sadwick, and Tu teaches all of the limitations of Claims 1 and 9 above and further teaches wherein the isolation circuit comprises a controlled isolation circuit comprising a enable input terminal configured to control the operation of the isolation circuit, and wherein the isolation circuit is configured to connect or isolate the second output terminal of the rectification circuitry from the circuit ground based on a signal at the enable input terminal (20 and 24, fig. 2 of Sadwick).
Regarding Claim 5, the combination of Hsu, Sadwick, and Tu teaches all of the limitations of Claim 1 above and further teaches wherein the current limiting element comprises a resistor (23, fig. 3 of Hsu).
Regarding Claim 6 and 17, the combination of Hsu, Sadwick, and Tu teaches all of the limitations of Claims 1 and 9 above and further teaches wherein the diode bridge rectifier comprises a first input terminal and a second input terminal; wherein the first input terminal of the rectification circuitry connects to the AC power source; wherein the second input terminal of the diode bridge rectifier connects to a load; and wherein the current limiting element is configured to limit current from the first output terminal of the diode bridge rectifier such that current at the second input terminal of the rectification circuitry does not activate the load (fig. 2 and refer to [0032] of Sadwick).
Regarding Claim 7, the combination of Hsu, Sadwick, and Tu teaches all of the limitations of Claim 1 above and further teaches wherein the rectification circuitry is configured to block current from the electrical energy storage element from reaching the load (fig. 2 and refer to [0032] of Sadwick).
Regarding Claim 9, Hsu teaches a system comprising 
a load (21, fig. 3);
a power stealing circuit (2, fig. 3) comprising: 
a diode bridge rectifier comprising four diodes (25, fig. 3) and 
an input terminal connected to an alternating current (AC) power source (3 via 1, fig/ 3 and refer to col. 3, lines 1-4); 
a current limiting element (23, fig. 3) connected to a first output terminal of the diode bridge rectifier; and 
an electrical energy storage element (24, fig. 3) connected between the current limiting element of the power stealing circuit and a circuit ground (bottom node of 24, fig. 3), the electrical energy storage element configured to receive electrical energy from the power stealing circuit through the current limiting element.  
Hsu is silent regarding a rectifier isolation circuit connected to a second output terminal of the diode bridge rectifier and configured to connect or disconnect the second output terminal of the diode bridge rectifier from the circuit ground.
Sadwick teaches a rectifier isolation circuit (20, fig. 2) connected to a second output terminal of the diode bridge rectifier and configured to connect or disconnect the second output terminal of the diode bridge rectifier from the circuit ground.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rectifier isolation circuit as taught by Sadwick with the power stealing circuit of Hsu in order to provide a simple and effective low voltage control over the current.
The combination of Hsu and Sadwick is silent regarding a power trickle circuit, wherein the power trickle circuit is configured to draw power from an alternating current (AC) power source while the load is energized; and wherein the power trickle circuit is configured to not draw power from the AC power source while the load is de-energized; and wherein the power stealing circuit is configured to draw power from the AC power source while the load is de-energized; and wherein the power stealing circuit is configured to not draw power from the AC power source while the load is energized.
Tu teaches a power trickle circuit (112, fig. 2), 
wherein the power trickle circuit is configured to draw power from an alternating current (AC) power source while the load is energized; and wherein the power trickle circuit is configured to not draw power from the AC power source while the load is de-energized (The example power stealing circuit 100 includes an “on-mode” stealing circuit 112 and an “off-mode” stealing circuit 114. The circuits 112 and 114 are each connected across a capacitor 120 and with a regulator circuit 124, e.g., a buck circuit., refer to [0026]); and 
wherein the power stealing circuit (114, fig. 2) is configured to draw power from the AC power source while the load is de-energized; and wherein the power stealing circuit is configured to not draw power from the AC power source while the load is energized (The example power stealing circuit 100 includes an “on-mode” stealing circuit 112 and an “off-mode” stealing circuit 114. The circuits 112 and 114 are each connected across a capacitor 120 and with a regulator circuit 124, e.g., a buck circuit. refer to [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power stealing circuits as taught by Tu with the power stealing circuit of the combination of Hsu and Sadwick in order to provide improved power efficiency.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US 5,111,112, in view of Sadwick et al. US 2009/0109716, in view of Tu et al. US 2016/0006274, in view of Reh et al. US 2020/0375009.
Regarding Claims 2 and 15, the combination of Hsu, Sadwick, and Tu teaches all of the limitations of Claims 1 and 9 above, however is silent regarding a switch located between the current limiting element and the electrical energy storage element, wherein the switch is configured to disable the power stealing circuit from delivering the electrical energy to the electrical energy storage element.
Reh teaches a switch (Q1, fig. 2 of Reh) located between the current limiting element and the electrical energy storage element, wherein the switch is configured to disable the power stealing circuit from delivering the electrical energy to the electrical energy storage element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the switch as taught by Reh with the power stealing circuit of the combination of Hsu, Sadwick, and Tu in order to provide a simple and effective low voltage control over the current.

Claims 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US 5,111,112, in view of Sadwick et al. US 2009/0109716, in view of Tu et al. US 2016/0006274, in view of Kadah et al. US 2018/0119976.
Regarding Claim 8, the combination of Hsu, Sadwick, and Tu teaches all of the limitations of Claim 1 above, however is silent wherein the AC power source comprises a transformer of an environmental sensing and control.
Kadah teaches wherein the AC power source comprises a transformer of an environmental sensing and control (14, fig. 1 and refer to [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transformer as taught by Kadah with the power stealing circuit of the combination of Hsu, Sadwick, and Tu in order to provide power for the thermostat to operate.
Regarding Claim 18, Hsu teaches a system comprising a power stealing circuit (2, fig. 3) comprising: 
a diode bridge rectifier comprising four diodes (25, fig. 3) and 
an input terminal connected to an alternating current (AC) power source (3 via 1, fig/ 3 and refer to col. 3, lines 1-4); 
a current limiting element (23, fig. 3) connected to a first output terminal of the diode bridge rectifier; and 
an electrical energy storage element (24, fig. 3) connected between the current limiting element of the power stealing circuit and a circuit ground (bottom node of 24, fig. 3), the electrical energy storage element configured to receive electrical energy from the power stealing circuit through the current limiting element.  
Hsu is silent regarding a rectifier isolation circuit connected to a second output terminal of the diode bridge rectifier and configured to connect or disconnect the second output terminal of the diode bridge rectifier from the circuit ground.
Sadwick teaches a rectifier isolation circuit (20, fig. 2) connected to a second output terminal of the diode bridge rectifier and configured to connect or disconnect the second output terminal of the diode bridge rectifier from the circuit ground.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rectifier isolation circuit as taught by Sadwick with the power stealing circuit of Hsu in order to provide a simple and effective low voltage control over the current.
The combination of Hsu and Sadwick is silent regarding energizing the load of the environmental sensing and control system: and in response to energizing the load, disabling the power stealing circuit.
Tu teaches energizing the load of the environmental sensing and control system: and in response to energizing the load, disabling the power stealing circuit (an “off-mode” stealing circuit 114. An off-mode stealing circuit “steals” power form load when load is off or not energized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power stealing circuits as taught by Tu with the power stealing circuit of the combination of Hsu and Sadwick in order to provide improved power efficiency.
The combination of Hsu, Sadwick, and Tu teaches an AC power source, however is silent wherein a HVAC system is the AC power source.
Kadah teaches wherein a HVAC system is the AC power source (14, fig. 1 and refer to [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transformer as taught by Kadah with the power stealing circuit of the combination of Hsu, Sadwick, and Tu in order to provide power for the thermostat to operate.
Regarding Claim 20, the combination of Hsu, Sadwick, Tu, and Kadah teaches all of the limitations of Claim 18 above and further teaches wherein the isolation circuit comprises an enable input terminal and connecting or disconnecting the second output terminal of the rectification circuitry from the circuit ground based on a signal at the enable input terminal (20 and 24, fig. 2 of Sadwick).

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US 5,111,112, in view of Sadwick et al. US 2009/0109716, in view of Newman, Jr. et al. US 2012/0286689.
Regarding Claim 11, the combination of Hsu, Sadwick, and Tu teaches all of the limitations of Claim 9 and further teaches wherein the current limiting element is a first current limiting element (23, fig. 3 of Hsu).  The combination of Hsu and Sadwick however is silent wherein the power trickle circuit comprises: a diode; a second current limiting element; and a capacitive isolation circuit configured to output direct current (DC) power to the electrical energy storage element through the diode and the current limiting element.
Newman teaches a power trickle circuit (240, fig. 6) comprising: a diode (D246); a second current limiting element (R247); and a capacitive isolation circuit (C245) configured to output direct current (DC) power to the electrical energy storage element (C242) through the diode and the current limiting element (a capacitance (capacitive isolation circuit) of approximately 470 pF and provides a path for charging the storage capacitor (electrical energy storage element) C242 after the inverter control circuit 216 begins generating the square wave voltage V.sub.SQ. The snubber capacitor C245 is coupled between junction of the two FETs Q212, Q214 and the storage capacitor C242 through a diode (diode) D246 and a resistor (current limiting element) 8246 (e.g., having a resistance of approximately 5.6 k.OMEGA.), refer to [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power trickle circuit as taught by Newman with the power stealing circuit of the combination of Hsu, Sadwick, and Tu in order to provide an additional power source to charge the electrical energy storage element.
Regarding Claim 12, the combination of Hsu, Sadwick, Tu, and Newman teaches all of the limitations of Claim 11 and further teaches wherein the capacitive isolation circuit is configured to receive a square wave signal and convert the square wave signal to the DC power (refer to [0053] of Newman).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu US 5,111,112, in view of Sadwick et al. US 2009/0109716, in view of Tu et al. US 2016/0006274, in view of Newman, Jr. et al. US 2012/0286689, in view of Kadah et al. US 2018/0119976.
Regarding Claim 13, the combination of Hsu, Sadwick, Tu, and Newman teaches all of the limitations of Claim 11, however is silent wherein the AC power source comprises a transformer of a heating, ventilation, and air conditioning (HVAC) system, and wherein the load is one of a furnace, an air conditioning unit, an electrical heating element, a heat pump; a fan; an electrostatic filter or a dehumidifier.
Kadah teaches wherein the AC power source comprises a transformer of a heating, ventilation, and air conditioning (HVAC) system  (14, fig. 1 and refer to [0042]), and wherein the load is one of a furnace, an air conditioning unit, an electrical heating element, a heat pump; a fan; an electrostatic filter or a dehumidifier (refer to [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transformer as taught by Kadah with the power stealing circuit of the combination of Hsu, Sadwick, Tu, and Newman in order to provide power for the thermostat to operate.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu US 5,111,112, in view of Sadwick et al. US 2009/0109716, in view of Tu et al. US 2016/0006274, in view of Reh et al. US 2020/0375009, in view of Newman, Jr. et al. US 2012/0286689.
Regarding Claim 19, the combination of Hsu, Sadwick, Tu, and Reh teaches all of the limitations of Claim 18 above, including energizing, by the controller, the load and in response to energizing the load disabling the power stealing circuit (Q1, fig. 2 of Reh, the switch is configured to disable the power stealing circuit from delivering the electrical energy to the electrical energy storage element), however is silent enabling a power trickle circuit, the power trickle circuit comprising: a diode; a second current limiting element; and a capacitive isolation circuit configured to output direct current (DC) power to the electrical energy storage element through the diode and the current limiting element.
Newman teaches a power trickle circuit (240, fig. 6) comprising: a diode (D246); a second current limiting element (R247); and a capacitive isolation circuit (C245) configured to output direct current (DC) power to the electrical energy storage element (C242) through the diode and the current limiting element (a capacitance (capacitive isolation circuit) of approximately 470 pF and provides a path for charging the storage capacitor (electrical energy storage element) C242 after the inverter control circuit 216 begins generating the square wave voltage V.sub.SQ. The snubber capacitor C245 is coupled between junction of the two FETs Q212, Q214 and the storage capacitor C242 through a diode (diode) D246 and a resistor (current limiting element) 8246 (e.g., having a resistance of approximately 5.6 k.OMEGA.), refer to [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power trickle circuit as taught by Newman with the power stealing circuit of the combination of Hsu, Sadwick, Tu, and Reh in order to provide an additional power source to charge the electrical energy storage element.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 21, the prior arts  of record, taken alone or in combination, do not teach or fairly suggest a system wherein the power stealing circuit is a first power stealing circuit, the load is a first load, and the power trickle circuit is a first power trickle circuit, the system further comprising: a second power stealing circuit comprising a second diode bridge rectifier connected to the AC power source; a second load; and a second power trickle circuit, wherein the second power stealing circuit is configured to supply power to the electrical energy storage unit from the AC power source while the second load is de-energized, and the second power trickle circuit is configured to supply power to the electrical energy storage unit from the AC power source while the second load is energized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
1 December 2022


/DANIEL KESSIE/Primary Examiner, Art Unit 2836